DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 05/09/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8, 10-11, and 15-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “stable" and "diffuse” in claim 4 are relative terms which render the claim indefinite. The terms “stable" and "diffuse” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Stable and diffuse are not defined by the claims or specification nor is there a comparative measure set to compare the arc in the claims to as being more or less stable and/or diffuse. The claim shall be considered to require an argon flow pressure of 1-500 Pa in accordance with claim 1 and instant specification P. 4 Par. 2.
Claims 5-6 and 15-17 are rejected for dependence upon claim 4. 
The term “stable” in claim 7 is a relative term which renders the claim indefinite. The term “stable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim shall be considered to require an Ar flow pressure of 1-500 Pa in accordance with claim 1 and instant specification P. 4 Par. 2.
The term “highly” in claim 10 is a relative term which renders the claim indefinite. The term “highly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim shall be considered to require a metal alloy being a stainless steel alloy, a superalloy, or an alloyed steel alloy.
The term “at least” in claim 1renders the claim indefinite. The term causes uncertainty as to whether the nitrogen content is from 0.001-0.2 percent or any value greater than a minimum value which is from 0.001-0.2 percent, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hysinger et al. (US-5930284-A), hereinafter Hysinger, in view of Arai et al. (JP-04075790-A), hereinafter Arai.
	Regarding Claim 1, Hysinger teaches vacuum arc remelting (Col. 1 L. 12-13) which constitutes the claimed a process for refining a metal alloy using arc remelting of a consumable electrode in a furnace.
	Hysinger further teaches an alloy electrode (Col. 1 L. 18) which is the same as the claimed providing a consumable electrode of the metal alloy. 
	Hysinger further teaches an arc being struck between the alloy electrode and the bottom of the crucible to melt the electrode tip (Col. 1 L. 20-26) which is the same as the claimed providing a second electrode and striking an arc between the consumable electrode and the second electrode to melt the consumable electrode and thereby form a molten metal alloy pool and the claimed maintaining the arc between the consumable electrode and the molten metal alloy pool.
	Hysinger further teaches the furnace being evacuated before striking the arc (Col. 1 L. 19-20) and a specific example where 530-970 mTorr of Argon was used in the furnace space (Col. 11 L. 19-31) which is 70.7-129.3 Pa of Argon as determined by the examiner, which is within the claimed providing a controlled atmosphere within the furnace wherein providing the controlled atmosphere comprises flowing Ar gas through the furnace at an Ar gas pressure of 1-500 Pa.
	Hysinger further teaches the molten metal being cooled by cooling water and solidifying the molten metal against the crucible wall to form a fully dense ingot (Col. 1 L. 32-35) which constitutes the claimed delivering the molten metal alloy into a mould and casting an ingot of refined metal alloy.
	Hysinger does not limit the composition of the metal alloy electrode.
	Arai teaches vacuum arc remelting of a stainless steel containing 0.028% N ([0002], Table 2 No. 2) which provides a beneficial balance between surface quality, flatness, strength and stiffness ([0001]) which is within the claimed nitrogen-containing metal alloy.
	It would be obvious to a person having ordinary skill in the art to apply the stainless steel alloy according to Arai to the process according to Hysinger since Hysinger does not limit the composition of the electrode alloy, Arai teaches the alloy being appropriate for vacuum arc remelting, and Arai teaches benefits of using the alloy for vacuum arc remelting as discussed above.

	Regarding Claims 2-3, Hysinger as modified by Arai teaches the claim elements as discussed above.  As discussed above, Hysinger teaches an argon pressure of 70.7-129.3 Pa which is within the claimed the Ar gas pressure is from 2 to 500 Pa of claim 2 and which overlaps the claimed the Ar gas pressure is 1-100 Pa.

	Regarding Claim 4, Hysinger as modified by Arai teaches the claim elements as discussed above.
	As discussed above, the claim language is considered to require an argon flow pressure of 1-500 Pa in accordance with claim 1 and instant specification P. 4 Par. 2.
	As discussed above, Hysinger teaches an argon pressure of 70.7-129.3 Pa which is within the claimed argon flow pressure of 1-500 Pa.

	Regarding Claims 5 and 16, Hysinger as modified by Arai teaches the claim elements as discussed above.
	Hysinger further teaches examples having an electrode gap of 10.9-14.2 mm (Table 4) which is within the claimed the electrode gap is within the range of 5-15 mm of claim 5, and which overlaps the claimed electrode gap is within the range of 7-12 mm of claim 16.

	Regarding Claims 6 and 15, Hysinger as modified by Arai teaches the claim elements as discussed above. 
	Hysinger further teaches the electrode gap being controlled based on the frequency of drip shorts (Col. 10 L. 23-41) which is the same as the claimed controlling the electrode gap by means of drop-short control of claims 6 and 15.

	Regarding Claim 7, Hysinger as modified by Arai teaches the claim elements as discussed above. 
As discussed above, the claim language of “stable flow” is considered to require an Ar flow pressure of 1-500 Pa in accordance with claim 1 and instant specification P. 4 Par. 2
As discussed above, Hysinger teaches an atmosphere of 70.7-129.3 Pa of argon being established before striking the arc which is the same as the claimed establishing a stable flow of Ar gas through the furnace prior to striking the arc.

Regarding Claim 8, Hysinger as modified by Arai teaches the claim elements as discussed above. 
It is noted that in view of instant specification P. 4 Par. 3 and Claim 1, the claim language of “constant” and “essentially constant” is considered to require an Ar gas pressure of 1-500 Pa.
As discussed above, Hysinger teaches an atmosphere of 70.7-129.3 Pa of argon being established before striking the arc which is the same as the claimed flowing Ar gas through the furnace comprises continuously flowing Ar gas at a constant or at an essentially constant Ar gas pressure.

Regarding Claim 9, Hysinger as modified by Arai teaches the claim elements as discussed above. 
Hysinger further teaches an example having voltage of 23.1-25.4 (Table 1) which overlaps the claimed a mean arc voltage used to maintain the arc is within the range of 20-25 V.

Regarding Claim 10, Hysinger as modified by Arai teaches the claim elements as discussed above. As discussed above, Hysinger as modified by Arai teaches a stainless steel being used which is within the claimed the metal alloy is a stainless steel alloy, a superalloy, or a highly alloyed steel alloy.

Regarding Claims 11-12, Hysinger as modified by Arai teaches the claim elements as discussed above. 
As discussed above, Hysinger as modified by Arai teaches a nitrogen content of 0.028% N which is within the claimed the metal alloy has a nitrogen content of 0.001-0.2 percent by weight of claim 11 and within the claimed the nitrogen content is 0.025 to 0.1 percent by weight of claim 12.

Regarding Claim 17, Hysinger as modified by Arai teaches the claim elements as discussed above. 
Hysinger further teaches an example in which the electrode gap is 3.2-19 mm (Table 1) which encompasses the claimed the electrode gap is within the range of 8-10 mm.

Claim(s) 7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hysinger et al. (US-5930284-A), hereinafter Hysinger, in view of Arai et al. (JP-04075790-A), hereinafter Arai, and in view of Timmons et al. (US-4007770-A), hereinafter Timmons.
	Regarding Claims 7 and 13-14, Hysinger as modified by Arai teaches the claim elements as discussed above. 
	Hysinger does not particularly limit the pressure of argon utilized, only teaching specific examples.
	Timmons teaches a vacuum arc melting (Col. 3 L. 21) in which argon is used in the conventional manner to purge the vacuum chamber, then a vacuum of 1x10-3 to 50x10-3 Torr is drawn before initiating the arc melting (Col. 3 L. 60-68) which is an Ar pressure of 0.13-6.67 Pa as determined by the examiner, which is the same as the claimed establishing a stable flow of Ar gas through the furnace prior to striking the arc of claim 7, which overlaps the claimed Ar gas pressure is 2-50 Pa of claim 13 and which overlaps the claimed Ar gas pressure is 5-50 Pa of claim 14.
	It would be obvious to a person having ordinary skill in the art to apply the vacuum and argon usages according to Timmons to Hysinger since Hysinger does not particular limit those values and since Timmons teaches these values being conventionally used values as discussed above.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736